





CITATION: R. v. Monje, 2011 ONCA 1



DATE: 20110104



DOCKET: C52002



COURT OF APPEAL FOR ONTARIO



Laskin, Armstrong and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Francisco Monje



Applicant (Appellant)



Dale E. Ives, for the appellant



Frank Au, for the respondent



Heard: in writing



On appeal from the decision of the
          summary conviction appeal court dated April 9, 2010, by Justice David Little
          of the Superior Court of Justice dismissing the appeal from the sentence
          entered on November 12, 2009, by Justice John Getliffe of the Ontario Court
          of Justice.



H.S. LaForme J.A.:



OVERVIEW

[1]

The appellant has a long record
of violence and
    non-compliance with court orders during the last decade.  His
criminal
    record includes four convictions for assault causing bodily harm, one spousal assault,
    and one for uttering threats of death or bodily harm. Almost all of these
    offences were committed against Ms. J.

He also has
    over twenty convictions for failing to comply with various court orders.

[2]

This sentence appeal arose from the appellants 24
th
and 25
th
convictions of breaching a court order, for which he pled guilty.  The trial
    judge sentenced the appellant to the maximum 18 months concurrent imprisonment,
    followed by two years probation. The trial judge did not give the appellant any
    credit for the 42 days he spent in pre-sentence custody.

[3]

On the summary conviction appeal, Crown counsel (not Mr. Au) conceded
    that some credit should be given for pre-sentence custody, and submitted that
    1:1 credit would be appropriate.  The appeal judge agreed, and credited the
    appellant on a 1:1 basis for the 42 days of pre-sentence custody.

[4]

The appeal judge  in very brief reasons  declined to give the
    appellant 2:1 credit because: (i) there was an absence of evidence showing that
    rehabilitative programs at the Elgin Middlesex Detention Centre (EMDC) were
    worse than those at other facilities; and, (ii) in his words, the inability to
    earn parole time is not a factor I consider as I cannot consider parole in
    administering a sentence.

ARGUMENT

[5]

On the first issue, the appellant contends that the appeal judge wrongly
    placed the burden on the appellant with respect to the conditions at EMDC.  He
    says that it was an error to require the appellant to adduce evidence to show
    that the rehabilitative programs at EMDC, and his access to them, were worse
    than at other facilities.

[6]

Regarding the second issue, the appellant submits that it is the
    law that one of the factors that justify granting 2:1 credit for pre-sentence
    custody is that this period of custody does not count towards the calculation
    of statutory release dates.  He says that the appeal judge erred by
    deliberately refusing to consider this binding law.

[7]

In seeking leave to appeal to this court, the appellant takes no
    issue with the fitness of the
18 month
sentence.
Instead, he seeks leave to reduce his sentence by a further 42
    days.

[8]

This case raises two substantive questions. The
    first is whether the appeal judge in refusing to give the appellant more than
    1:1 credit for time served in pretrial custody incorrectly analyzed the issue
    of the appellants inability to access programs of treatment at EMDC. The
    second issue is whether the appeal judge erred in failing to take parole
    consideration into account when determining credit.

[9]

However, before deciding the merits of the appeal, the Crown correctly
    notes that the issue of leave to appeal to this court should be decided first. 
    In this regard the Crown argues that leave should not be granted because the
    appellant fails to meet the test this court set out in
R. v. R.R.
(2008), 90 O.R. (3d) 641 (C.A.), at para. 37.

Leave to appeal

[10]

The Crown submits that leave to appeal should be denied for two
    reasons.  First, whether or not
the appeal judge
properly
    exercised his discretion in giving the appellant
1:1 credit is
    an issue that has
no
significance
beyond this
    case.  Second, the merits of this appeal are not particularly strong
.

[11]

The appellant argues that both factors of the
R, v. R.R.
test for leave to appeal are met. He states leave should be granted because the
    appeal judge refused to grant the usual 2:1 credit for pre-sentence custody
    based on his personal view of the law.  And, he submits, the appeal has merit
    because the appeal judge erred when he placed the onus on the appellant to
    establish the lack of rehabilitative programs at the local detention centre.

[12]

I would grant leave to appeal, but only in regard to one ground.  The
    only issue where I believe the appeal judge fell into error is in his
    understanding and treatment of the issue of parole eligibility and its
    application to pre-sentence custody.  I find no merit to the appellants
    remaining arguments.

MERITS OF THE APPEAL

[13]

I would first observe that as of February 22, 2010, new rules on what,
    if any, credit may be given to pre-sentence custody came into effect across Canada.  The new rules, however, apply only to those persons charged after this date.  Therefore,
    this case does not come under the new rules.

[14]

Here we are concerned with the rules that were in place on November 12,
    2009 when the appellant was sentenced. At the time, appellate courts had not
    set down any fixed formula, although it was generally accepted that trial
    courts should give more than 1:1 credit for pre-sentence custody.  This was in
    recognition of the circumstances that in most cases are present pre-sentence
    custody.

[15]

Laskin J.A. in
R. v. Rezaie
(1997), 31 O.R. (3d) 713 (C.A.), at
    p. 721, described the approach that a sentencing judge should take:

Although [s. 721(3) of the
Criminal Code
] is
    discretionary, not mandatory, in my view a sentencing judge should ordinarily
    give credit for pre-trial custody.  At least a judge should not deny
    credit without good reason.   To do so offends one's sense of
    fairness.  Incarceration at any stage of the criminal process is a denial
    of an accused's liberty.

[16]

As a general rule, trial courts gave 2:1 credit for pre-sentence custody
    and occasionally enhanced credit where the circumstances under which the
    offender spent his or her time had been particularly onerous.  I would also note
    however, that in some cases less than 2:1 credit was given.

[17]

Giving extra credit for pre-sentence custody was the practice in order
    to take into account certain circumstances.  These generally included lack of
    programming or activities, overcrowding, and the fact that, unlike time spent
    in post-sentence custody, pre-sentence custody does not count towards a
    prisoners eligibility for full parole or statutory release.  As Laskin J.A.
    observed at p. 721 of
Rezaie
, this is the reason that pre-sentence
    custody is commonly referred to as "dead time".

[18]

I would note parenthetically that, to the extent that the recently
    legislated new rules concerning credit for pre-sentence custody limit an
    offenders entitlement to credit on a 2:1 basis, the reality of what dead
    time is remains.  That is, pre-sentence custody continues to be dead time
    for the same reasons Laskin J.A. noted in
Rezaie
and remains as one of
    the most punitive forms of imprisonment in Canada.

[19]

In this case, the appeal judge in his exchange with appellants counsel
    noted what he believed to be the three factors to consider when deciding the
    issue of pre-sentence custody: first, the comparative conditions of the different
    detention centres; second, the availability of treatment at each detention
    centre; and third, the availability of parole.  He then goes on to express his
    disagreement and apparent frustration with the third factor and makes the
    following comments:

So, I cant consider the availability of parole
    when I sentence somebody.  But Im supposed to be able to consider it in
    pre-sentence as a mitigating circumstance to reduce the sentence.



I say I  Im not prepared to do that.  I mean
    youre gonna have to take that to [the] Court of Appeal because Ive written it
    four times and Im trying to get them to rule on it.  And I think that its
    wrong.  I dont believe that the issue of the availability of parole is
    anything that I can consider to assist somebody in reducing the sentence when I
    cant consider it on the other end when applying the sentence.

[20]

In other words, the appeal judge suggested that the appellant
    should be denied credit because courts should be consistent in their
    treatment of parole eligibility.  That is to say, his view is that if it is
    improper for a sentencing judge to factor in parole eligibility for post-trial
    sentencing, it must also be improper when considering credit for pre-sentence
    custody.

[21]

The Crown suggests that the appeal judge was likely alluding to the fact
    that, where the incarceration history of an accused suggests that he is
    unlikely to be granted early release, a departure from the usual 2:1 credit for
    pre-sentence custody is justified. The Crown refers to see
R. v. Francis
(2006), 79 O.R. (3d) 551 (C.A.), at para. 23 to support this proposition.  I
    disagree.  The appeal judge, with all due respect, demonstrates in his comments
    a misconceived understanding of the parole issue as it relates to pre-sentence
    custody.

[22]

Understanding the parole issue for sentencing purposes begins with the
    acknowledgment that pre-sentence custody  where for most of the time that
    someone is incarcerated, they are presumed innocent  is more onerous than post-sentence
    custody.  There are at least two recognized and well documented reasons for
    this.

[23]

First, other than for a sentence of life imprisonment, legislative
    provisions for parole eligibility and statutory release do not take into
    account time spent in custody before sentencing.   Second, local
    detention centres ordinarily do not provide educational, retraining, or
    rehabilitation programs to an accused in custody awaiting trial: see
Rezaie
,
    at p. 721.

[24]

The appeal judge in our case is correct when he notes that eligibility
    for parole, except as observed in cases like
Francis
, is not a factor
    properly considered when deciding the overall sentence of imprisonment for an
    offender.  That is because it is a matter that parliament and the legislature
    have left to prison officials and parole boards who are, as I noted, guided by
    the legislative provisions that do not take pre-sentence custody into account.

[25]

In conclusion, the appeal judge is in error by treating the courts
    jurisdiction over post-sentence custody as being the same as that over
    pre-sentence custody.  He failed to appreciate and consider that the
    pre-sentence custody served by the appellant does not count towards his
    eligibility for parole or statutory release.  In other words, he failed to take
    into account a relevant consideration in assessing credit for the appellants
    pre-sentence custody.  This constitutes an error in principle and the
    sentence imposed by the appeal judge is not entitled to deference.

CONCLUSION

[26]

As I noted earlier, the appellant does not appeal the fitness of the 18
    month sentence.  His only submission is that he should have received 2:1 credit
    of pre-sentence custody.  Simply, if the appeal judge was of the view that the
    appellant was entitled to pre-sentence credit on a 1:1 basis without factoring
    in his error, it seems fair that there should be increased credit when his
    error is corrected.  There is nothing in the Crowns submissions that persuade
    me otherwise.

[27]

I would, therefore, credit the appellant with pre-sentence custody on a
    2:1 basis.

DISPOSITION

[28]

I would grant the appellant leave to appeal his sentence, allow
    his appeal, and grant him credit for his 42 days of pre-sentence custody on a
    2:1 basis.  Accordingly, the appellants sentence would be reduced to one of 15
    months.

RELEASED:

JAN -4 2011                                              H.S.
    LaForme J.A.

JL                                                                I
    agree John Laskin J.A.

I
    agree Robert P. Armstrong J.A.


